                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        EDCV 18-2152-PSG (JEM)                                    Date     August 2, 2019
 Title           JUAN DIEGO RODRIGUEZ v NANCY A BERRYHILL




 Present: The Honorable          JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                        None                                                 None
 Proceedings:            (IN CHAMBERS) ORDER RE PLAINTIFF’S FAILURE TO FILE
                         MEMORANDUM IN SUPPORT OF COMPLAINT

      The Court notes that plaintiff has failed to file and serve the appropriate memorandum in
support of the Complaint. Plaintiff is directed to the Court’s Amended Case Management
[Procedures in Social Security Appeal] issued on February 8, 2019 (Dkt. No. 19).

        Accordingly, the Court ORDERS plaintiff to show cause in writing on or before
September 2, 2019, why this action should not be dismissed for lack of prosecution. The
Order to Show Cause will be submitted upon the filing of plaintiff’s response. Plaintiff is
advised that failure to file the memorandum in support of the Complaint or other response to
this Order to Show Cause may result in the Court recommending that the case be dismissed
for failure to prosecute pursuant to Federal Rules of Civil Procedure, Rules 4(l) and 4(m).




                                                                                           :
                                                    Initials of Preparer                 slo




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
